 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10

11 CONTINENTAL CASUALTY COMPANY, a                            Case No. 3:19-cv-02098-JCS
   corporation;
12                                                            [PROPOSED] ORDER REGARDING
                                                              STIPULATION FOR DISMISSAL OF
13                   Plaintiff,                               ACTION PURSUANT TO FED.
                                                              R.CIV.P.41(a)(1)(A)(ii)
14
             v.
15

16 MEDITERRANEAN SHIPPING COMPANY
   S.A.,   a     foreign    corporation; and
17 MEDITERRANEAN SHIPPING COMPANY
   (USA) INC., a corporation;
18
                 Defendants.
19

20                                                            Complaint filed: April 18, 2019
21           The parties having resolved their disputes, and stipulation to the above stated conditions for
22 dismissal, IT IS ORDERED:

23           The clerk of the court shall enter this Order of Dismissal with Prejudice.
24           IT IS SO ORDERED
25

26 Dated: October 9, 2019
                                                       Honorable Judge Joseph C. Spero
27

28

     [PROPOSED] ORDER REGARDING STIPULATION FOR DISMISSAL OF ACTION PURSUANT TO FED. R.CIV.P.41(a)(1)(A)(ii)
     Case No. 3:19-CV-02098-JCS ; Our File No. 5476.94
